DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a continuation application (CON) of PCT/BY2017/000017, filed 09/26/2017.  This application claims benefit to foreign application BELARUS A20170215, filed 6/13/2017.  Claims 1-9 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 12/12/2019 has been considered by the examiner.

Claim Objections
Claims 1, 3-5 and 7-9 are objected to because of the following informalities:  
Claim 1 recites “...the implant comprising a body made from a porous material the porous material being a porous PTFE having a three-dimensional structure...” which should have a comma for clarity: “...the implant comprising a body made from a porous material, the porous material being a porous PTFE having a three-dimensional structure...”  Additionally, claim 1 recites “open through pores” which should be “open through-pores”.  Appropriate correction is required.
Claim 3 recites “The implant according to claim 1, a nerve tissue injury is destruction of a nerve tissue area or slight tear of the nerve tissue, and wherein the implant is made in the form of a plate for substitution of a missing nerve tissue” which appears to recite an extraneous definition of nerve tissue injury.  It would seem that the intention was to recite “The implant according to claim 1, wherein the nerve tissue injury is destruction of a nerve tissue area or slight tear of the nerve tissue, and wherein the implant is made in the form of a plate for substitution of a missing nerve tissue.”  Appropriate correction is required.
In claim 4, the word ‘wherein’ is unnecessarily italicized.  Remove the italicization.  Appropriate correction is required.
Claim 5, line 2 recites “...placement of an implant comprising a body of a porous material in the injure area...” which should be “...placement of an implant comprising a body of a porous material in the injured area...”  Additionally, claim 5 recites “open through pores” which should be “open through-pores”.  Appropriate correction is required.
Claim 7 recites “wherein the implant is made in the form of a plate and placed on a place of the missing nerve tissue fragment” which would be clearer as “wherein the implant is made in the form of a plate and replaces the missing nerve tissue fragment”.  Appropriate correction is required.
Claim 8 recites “...wherein a nerve tissue injury...” in line 1.  It would appear that the limitation is further defining the nerve tissue injury of claim 5 from which claim 8 depends.  Hence, it would be more appropriate to recite “...wherein the nerve tissue injury...”  Appropriate correction is required.
Claim 9 recites “...an implant for an injured nerve tissue prosthetics...” wherein the article and noun disagree on number.  Either “...an implant for injured nerve tissue prosthetics...” or “...an implant for an injured nerve tissue prosthetic...” would resolve the grammatical issue.  Claim 9 also recites “...structure comprising an open through pores...” wherein the article and noun disagree on number.  It is believed that the porous PTFE material would comprise multiple through-pores; hence, the limitation should be “...structure comprising open through pores...”  Additionally, claim 9 recites “open through pores” which should be “open through-pores”.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 101/112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim attempts to recite a process without setting forth any method steps, i.e. reciting “using” a porous PTFE three-dimensional structure comprising an open through pores and dead-ended pores uniformly distributed over inner surfaces of the open pores and connected with the inner surfaces, wherein pore sizes are randomly distributed within the range of 150 - 300 μm does not constitute a process for manufacturing an implant for an injured nerve tissue prosthetic; hence, the claim does not constitute a process, machine, manufacture, or composition of matter and is rejected under 35 U.S.C. 101.
Claim 9 is also rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because a claim which merely recites a use without any active, positive steps delimiting how this use is actually practiced is indefinite (see MPEP 2173.05(q) for more information on why putative process claims which recite a ‘use’ without any active process steps fail to comply with 35 U.S.C. 101 and 112(b)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Undefined abbreviations of materials recited in the claims renders the claim indefinite.  Claims 1, 5 and 9 recite the undefined abbreviation “PTFE” and none of dependent claims 2-4 and 6-8 remedy the indefiniteness by defining the abbreviation; hence, claims 1-9 are rejected for indefiniteness.
Abbreviations such as ‘PTFE’ recited in claims 1, 5 and 9 should be spelled out upon their first occurrence (i.e. in claim 1, replace “PTFE” with “polytetrafluoroethylene (PTFE)”).
Additionally, claim 5 recites the limitation "the porous PTFE" in lines 2-3 (spanning).  There is insufficient antecedent basis for this limitation in the claim, because porous PTFE is not previously introduced in independent claim 5.  Replacing “the” with “a” in the limitation would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dosta, US 2014/0335472 (cite A, attached PTO-892; herein “Dosta”; US version of Foreign Patent Document cite 3, IDS, 12/12/2019).
Dosta teaches compositions comprising porous three-dimensional structures of polytetrafluoroethylene (PTFE) containing open through-pores and blind pores uniformly distributed over the inner surfaces of the open pores and connected therewith (Abst.) with pores whose sizes are randomly distributed in the range of 150 to 300 microns [0014].  Dosta teaches that the compositions allow for enhanced soft tissue ingrowth, can comprise a barrier for the deposition of living cells (Abst.) and can be used as implants [0043-4] wherein the size and shape of the implant is made to correspond with the corresponding size and shape of the damaged tissue [0044].  Hence, Dosta teaches an implant comprising a body made from a porous material, the porous material being a porous PTFE having a three-dimensional structure comprising open through-pores and dead-ended pores uniformly distributed over inner surfaces of the open pores and connected with the inner surfaces, wherein pore sizes are randomly distributed within the range of 150 - 300 μm anticipating claims 1-2.
The preamble of claim 1, an implant for injured nerve tissue prosthetics, and the limitation of claim 2, wherein the nerve tissue is spinal cord tissue or an acoustic nerve or an optic nerve, are drawn to intended uses for the claimed composition of matter.  Because the claims are drawn to compositions not processes, the intended use recitations in the claims are met by prior art compositions which could perform the intended use.  Dosta’s porous PTFE compositions which meet the compositional limitations of claims 1-2 would also be capable of performing the intended uses of claims 1-2 absent sufficient and compelling evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta in view of Zhu et al., US 6102921 (cite B, attached PTO-892; herein “Zhu”) in light of “About ePTFE” (cite U, attached PTO-892) and “Teflon PTFE Properties Handbook” (cite V, attached PTO-892).
The discussion of Dosta regarding claims 1-2 set forth in the rejection above is incorporated herein.
Dosta teaches compositions for tissue implants comprising porous three-dimensional structures of polytetrafluoroethylene (PTFE) containing open through-pores and blind pores uniformly distributed over the inner surfaces of the open pores and connected therewith with pores whose sizes are randomly distributed in the range of 150 to 300 microns.  Dosta teaches that the implant composition allows for enhanced soft tissue ingrowth and can comprise a barrier for the deposition of living cells.  Dosta teaches that the implant can be in the form of a tube (i.e. a coupling) as a vascular implant [0043] and teaches that the polymeric porous PTFE implant is completely biocompatible [0043].  
Dosta does not teach that the implant is for nerve injury repair or that the implant is in the form of a split coupling (i.e. a tube split longitudinally as in instant Fig. 2); however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce Dosta’s implant in the form of a split coupling and to anastomose the ends of a damaged nerve segment by placing the implant around and over the damaged nerve tissue area to effectuate treatment of the nerve tissue injury in view of the disclosure of Zhu.
Zhu discloses an anastomosis sling for use in the repair or regeneration of nerves (Abst.; col. 1, ll. 52-62; col. 2, ll. 7-9; col. 2, ll. 25-31; col. 2, ll. 35-46) wherein the anastomosis sling is in the form of a split coupling (see Figs. 3-5) and is comprised of a breathable porous semipermeable fluorocarbon polymeric material such as Teflon or Gore-Tex (col. 3, ll. 33-36).  Zhu teaches that the anastomosis sling is used for treating injured, lacerated or severed nerves (col. 1, ll. 5-9) which could comprise necrotic nerve tissue.  Zhu teaches repairing injured nerves (which could comprise necrotic nerve tissue) by placing the split coupling implant around the damaged area (e.g. necrotic nerve tissue) as taught by Zhu (col. 1, ll. 52-62; col. 2, ll. 7-9; col. 2, ll. 25-31; col. 2, ll. 35-46) to thereby treat the nerve tissue injury.
“About ePTFE” is an evidentiary reference cited to show that Gore-Tex is a polytetrafluoroethylene (PTFE) composition (p. 6 of pdf, ¶3) and “Teflon PTFE Properties Handbook” is an evidentiary reference cited to show that Teflon can be a polytetrafluoroethylene (PTFE) composition (p. 1, right col., ¶1).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the porous PTFE implant compositions of Dosta could be produced in the form of a split coupling, such as the anastomosis sling taught by Zhu, and used to repair necrotic nerve tissue by placing the split coupling implant around the damaged area (i.e. necrotic nerve tissue) as taught by Zhu (col. 1, ll. 52-62; col. 2, ll. 7-9; col. 2, ll. 25-31; col. 2, ll. 35-46) to thereby treat the nerve tissue injury with a reasonable expectation of success because Zhu discloses that their split coupling implant for treating damaged nerve tissue is also made of porous PTFE compositions; therefore, claims 1-2, 4-5 and 8 are prima facie obvious.
It is noted that “About ePTFE” and “Teflon PTFE Properties Handbook” are not prior art.  In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. See M.P.E.P. § 2124. In Wilson, the examiner relied on a reference published after the filing date of the relevant application as evidence of inherent properties of polyurethane foams, and the CAFC wrote, "The board considered that the publication was properly cited to show a state of fact. After reading the entire publication, so do we. It clearly is a discussion of the properties of polyurethane foam products generally, products made by the processes of the prior art of record in this case .... As evidence of the characteristics of prior art foam products, however, we know of no reason in law why it is not acceptable." In this case, “About ePTFE” and “Teflon PTFE Properties Handbook” are cited solely as evidence that Gore-Tex and Teflon are PTFE compositions.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta, Zhu and Shea et al., US 2006/0002978 (US Patent Application Publications, cite 1, IDS, 12/12/2019; herein “Shea”).
The discussion of Dosta and Zhu regarding claims 1-2, 4-5 and 8 set forth in the rejection above is incorporated herein.
Dosta discloses porous PTFE implants which, in combination with Zhu, would be obvious to use in methods of treating injured nerve tissue.
Dosta teaches that the porous PTFE implants can be put into a shape and size which corresponds to a tissue injury [0044] for treating the tissue injury, but Dosta does not specifically teach that the implant is in the form of a plate.  Neither Dosta nor Zhu teach that the injured nerve tissue comprises spinal cord, auditory nerves or optic nerves.
However, a person of ordinary skill in the art at the time of filing would have found it obvious for the porous PTFE implants taught by Dosta to be in the form of a plate and used to treat injured nerve tissue which comprises spinal cord in view of the disclosure of Shea.
Shea teaches porous polymeric scaffolds comprising an interconnected pore structure (Abst.) for use as implants for the repair or regrowth of tissues wherein the tissues can be nerve tissue ([0002], [0008]), wherein the implant can be in the form of a disk, cylinder or sheet (i.e. a circular or rectangular plate) ([0025], [0078]), wherein the nerve tissue can be spinal cord [0028] and wherein the spinal cord injury can be a cavity in the spinal cord [0210], i.e. destruction of a nerve tissue fragment or missing nerve tissue fragment.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of treating nerve tissue injury made obvious by Dosta in view of Zhu wherein the implant is in the form of a plate of the porous PTFE composition of Dosta comprising placing the implant in the injured area (i.e. at the site of the damaged or missing nerve tissue fragment) to treat the injured nerve tissue; therefore, claims 1-3 and 5-7 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10111988 (herein “’988”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘988 recites a tissue implant for a soft tissue plastic replacement made of the material for implantation made of a mixture of free-flow polytetrafluoroethylene and constrained-flow polytetrafluoroethylene, the free-flow polytetrafluoroethylene comprising granules having a size from 100 to 300 microns, the constrained-flow polytetrafluoroethylene comprising granules having a size to 20 microns; the material for implantation having a porous three-dimensional structure formed as a three-dimensional body; the structure comprising open through pores and dead-ended pores uniformly distributed over inner surfaces of the open pores and connected with the inner surfaces; wherein a cumulative volume of the open pores is greater than a cumulative volume of the dead-ended pores, and wherein an average size of the dead-ended pores ranges-from 0.01 to 1.0 of an average seize of the open pores and claim 17 of ‘988 recites the tissue implant according to claim 16, wherein sizes of the open through pores and those of the dead-ended pores are randomly distributed interne from 150 to 300 μm.  Thus, ‘988 discloses an implant comprising a body made from a porous material, the porous material being a porous PTFE having a three-dimensional structure comprising open through-pores and dead-ended pores uniformly distributed over inner surfaces of the open pores and connected with the inner surfaces, wherein pore sizes are randomly distributed within the range of 150 - 300 μm anticipating instant claims 1-2.  
Note that the preamble of claim 1, an implant for injured nerve tissue prosthetics, and the limitation of claim 2, wherein the nerve tissue is spinal cord tissue or an acoustic nerve or an optic nerve, are drawn to intended uses for the claimed composition of matter.  Because the claims are drawn to compositions not processes, the intended use recitations in the claims are met by prior art compositions which could perform the intended use.  The porous PTFE implant compositions recited by claim 17 of ‘988 which meet the compositional limitations of claims 1-2 would also be capable of performing the intended uses of claims 1-2 absent sufficient and compelling evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651